755 N.W.2d 626 (2008)
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN, Plaintiff-Appellant,
v.
D & H MARKET, INC., Michael L. Kammo, Steven L. Kammo, and Garbiel Dunson, Defendants-Appellees.
Docket No. 136329. COA No. 280556.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the March 19, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.